Nichols, Justice.
A writ of certiorari was granted in this case after the Court of Appeals held that a cause of action was not set forth against a principal for the acts of an agent because the petition failed to allege agency. See Knowles v. Gwynn, 117 Ga. App. 686 (161 SE2d 380). The action arose because of the alleged act of the defendant Gwynn in deliberately causing a collision between his automobile and the plaintiff’s truck while Gwynn was intimidating the plaintiff after the plaintiff had crossed a picket line of a plant being picketed by the defendant union of which Gwynn was a member. The petition as amended alleged in part: “That defendant Gwynn, while operating his automobile was a member of said defendant Union and a participant in said strike, and at all times pertinent hereto, was acting as agent for defendant, Local Union 101 and the activity of defendant, Gwynn, in intimidating the plaintiff was in the course and scope of the business of the defendant Local Union 101, and on behalf of his principal, defendant Local Union 101.” Held:
1. The allegations of the petition that the defendant Gwynn was a member of the defendant union would neither support nor negate a conclusion that he was an agent of the union.
2. The allegations that at all times pertinent defendant Gwynn was acting as agent for the union and that the activities of Gwynn in intimidating the plaintiff were in the course and scope of the business of the union and on behalf of his principal, the union, were sufficient as against demurrer to allege agency. See Conney v. Atlantic Greyhound Corp., 81 Ga. App. 324 (58 SE2d 559); Rothberg v. Manhattan Coil Corp., 84 Ga. App. 528 (66 SE2d 390), and citations. The Court of Appeals erred in holding that the plaintiff failed to allege agency.

Judgment reversed.


All the Justices concur.